Citation Nr: 0807642	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  00-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for an eye 
disease (conjunctivitis).

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
bursitis of the arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran and his spouse appeared and testified at a 
videoconference hearing held before the undersigned in August 
2007.  In March and June 2007 letters, the RO advised the 
veteran that his diabetes mellitus and lung cancer claims 
were being stayed in light of Haas v. Nicholson, 20 Vet. App. 
257 (2006).  During the August 2007 hearing, the veteran 
testified that during service he was at Tan Son Nhut Air Base 
in Vietnam.  The veteran has also been awarded the Cross of 
Gallantry with Palm, which was awarded by the government of 
South Vietnam.  In light of his receipt of this medal and his 
credible testimony, the Board finds the veteran likely served 
in Vietnam and therefore his diabetes mellitus and lung 
cancer claims should be promptly adjudicated because they 
should not be subject to the Haas stay.  These issues are 
thus referred to the RO for appropriate action.

This case has been advanced on the docket due to the 
veteran's terminal illness.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's hypertension is not productive of diastolic 
pressure predominantly of 110 or more or systolic pressure 
predominantly of 200 or more.

2.  The RO denied service connection for an eye disease in an 
April 1995 rating decision.  The veteran did not appeal that 
decision, and it is final.

3.  None of the new evidence received in support of the 
veteran's claim for service connection for an eye disease 
(conjunctivitis) is material.

4.  The RO denied service connection for bursitis of both 
arms in a March 1996 rating decision.  The veteran did not 
perfect an appeal as to that decision.  It is, therefore, 
final.

5.  None of the new evidence received in support of the 
veteran's claim for service connection for bursitis of both 
arms is material.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic 
Code 7101 (2007).

2.  The April 1995 RO rating decision that denied service 
connection for an eye disease is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2007).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for an eye disease 
(conjunctivitis) is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  The March 1996 RO rating decision that denied service 
connection for bursitis of both arms is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2007).

5.  New and material evidence has not been received, and the 
veteran's claim for service connection for bursitis of both 
arms is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claims were filed in 
December 1998, prior to the enactment of VA's current notice 
requirements.  Thus notice was provided to the veteran 
subsequent to the initial AOJ decision in March 2001, 
February 2004, and January 2006.  The veteran's claims were 
readjudicated after each notice was provided and sufficient 
time had been allowed for him to respond.  These notices, 
read as a whole, appropriately advised the veteran of all the 
Pelegrini II notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices, when read as a whole, 
fully comply with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  His 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The Board notes further that the veteran was provided notice 
in March 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, given the denial hereafter of 
the veteran's claims, any questions as to a disability rating 
or an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claims.

With regard to the veteran's claims to reopen, the Board 
notes that, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements in the Kent decision was provided to the 
veteran in January 2006.  This notice not only told the 
veteran what constitutes new and material evidence but also 
advised him of the reasons for the previous denials of his 
claims for service connection for an eye disease and bursitis 
of both arms and what evidence was needed in order to be 
considered new and material.  The veteran has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.  Thus the 
veteran will not be prejudiced by the Board adjudicating his 
claims to reopen.

With regard to his claim for an increased rating for service-
connected hypertension, In Vazquez-Flores v. Peake, the Court 
held that, for a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, slip op. at 5-6.

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra at 
9.

In this case, the Board finds that any notice errors caused 
by the Vasquez-Flores decision did not affect the essential 
fairness of the adjudication of the veteran's claim for an 
increased disability rating for service-connected 
hypertension.  The veteran was advised in the notices that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disability, and that such information 
could include different types of medical and lay evidence 
such as statements from his doctors, including physical and 
clinical findings and the results of any laboratory tests or 
x-rays; his own statements completely describing his 
symptoms, their frequency and severity and other involvement, 
extension and additional disablement caused by the 
disability; and statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner his disability has become worse.  
He was also advised to identify any recent VA treatment.  In 
addition, he was notified that it was his responsibility to 
support the 
claim with appropriate evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  The veteran testified at a video conference hearing 
in August 2007 of a recent blood pressure reading of 188 over 
"120 something."  Such a reading would be evidence toward 
establishing that the criteria for the next higher disability 
rating under Diagnostic Code 7101 have been met.  Thus the 
veteran's testimony is sufficient to show that he had actual 
knowledge of the diagnostic criteria needed to establish 
entitlement to a higher disability rating for his service-
connected hypertension.  Furthermore, the veteran was 
provided notice in March 2006 that disability ratings were 
assigned a rating from 0 to 100 percent under the schedule 
for evaluating disability as published in the Code of 
Regulations, that disability ratings may be assigned at other 
levels, and that the nature and symptoms, severity and 
duration, and impact on employment were considered in 
determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  The veteran's claim has been 
adjudicated almost continuously since 1998 giving the veteran 
plenty of time to become familiar with the VA claims process 
and of what he needed to provide in order to substantiate his 
claim.  Accordingly, the Board finds that any error in the 
notices provided to the veteran on his claim for an increased 
disability rating have not affected the essential fairness of 
the adjudication.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted substantial evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  For 
these reasons, the Board finds that any defects in the notice 
given to the veteran relating to his claims are not 
prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
treatment records are in the record for December 1997 through 
August 2007.  The veteran has identified private treatment 
but has failed to either provide those records himself or a 
release form to VA so that those records could be requested, 
although being asked to do so multiple times.  The veteran 
was notified in the rating decision, Statement of the Case 
and Supplemental Statements of the Case of what evidence has 
been obtained and considered.  The Board also notes that the 
veteran submitted additional evidence at the Board hearing in 
August 2007.  This additional evidence has not previously 
been considered by the RO.  The veteran, however, submitted a 
written waiver of RO consideration.  Thus the Board can 
proceed to consider this new evidence without having to 
remand the veteran's claims.  See 38 C.F.R. § 20.1304 (c) 
(2007).  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examination in March 2005 
with regard to his service-connected hypertension.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected hypertension since he was last examined.  The 
veteran reported receiving recent private treatment, but 
failed to provide those treatment records or a release to VA 
to obtain them despite his request at the August 2007 hearing 
that the record be held open 30 days for him to do so.  Thus 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.   

With regard to the veteran's claims to reopen for service 
connection for an eye disease (conjunctivitis) and bursitis 
of both arms, generally the duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claims, VA was not obligated to provide him with a 
medical examination.  The Board notes, however, that the 
veteran was provided a VA eye examination in December 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Increased Rating for Hypertension

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

The veteran's hypertension is currently in evaluated as 10 
percent disabling under Diagnostic Code 7101.  In order for 
the veteran to be entitled to a 20 percent disability rating 
for his service-connected hypertension, the medical evidence 
must show that his diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Code 7101 (2007).  A review of the extensive 
medical evidence, consisting of VA treatment records and a VA 
examination report from March 2005, fails to show that this 
criteria has been met.  None of this evidence shows that any 
of the diastolic readings were 110 or more nor were any of 
the systolic readings 200 or more.  

The Board acknowledges that the veteran testified at the 
August 2007 hearing that he had a recent blood pressure 
reading of 188 over 120 something, but this evidence alone is 
insufficient to show that the veteran's diastolic pressure is 
predominantly 110 or more.  The veteran testified that his 
blood pressure is checked weekly by a private care facility 
that he goes to for cancer treatment, but he only identified 
this single reading as having a diastolic pressure of 110 or 
more.  His silence as to any additional recent readings of 
diastolic pressure of 110 or more is negative evidence 
against finding that the veteran's diastolic pressure is 
predominantly 110 or more.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for service-
connected hypertension.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently the veteran's claim 
for an increased disability rating for hypertension must be 
denied.  

III.  Claims to Reopen

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bear directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the veteran's claims were 
received before that date, the law in effect when the claims 
were filed is applicable.  That is the standard discussed 
above.

The evidence received subsequent to a final prior decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  
 
Eye Disease (Conjunctivitis)

The veteran's claim for service connection for an eye disease 
(conjunctivitis) was previously denied by the RO in an April 
1995 rating decision.  The veteran did not express 
disagreement with that decision within the allowed time 
period.  That decision is, therefore, final.

Thus, new and material evidence must have been received in 
order for this claim to be reopened.  The new evidence 
submitted since the April 1995 rating decision consists of 
the veteran's testimony, VA treatment records and the report 
of a December 2006 VA examination (with a January 2007 
addendum).  The Board does not find any of this new evidence 
material.

The veteran's claim was previously denied because the service 
medical records failed to show the veteran had a chronic eye 
disease in service and the eye problems noted on VA 
examination conducted in March 1995 (myopia and astigmatism) 
were developmental conditions not subject to service 
connection.   It is interesting to note that the veteran did 
not report a history of chronic conjunctivitis at that VA 
examination.  Although the new evidence shows infrequent 
treatment for conjunctivitis, this is insufficient to 
establish a chronicity of symptomatology upon which an 
inference of relationship to service can be based.  
Furthermore, none of the new evidence provides any nexus 
opinion.  In fact, the most recent medical evidence (VA 
examination from December 2006) failed to show the veteran 
currently has conjunctivitis.  

For the foregoing reasons, the Board finds that none of the 
new evidence received since April 1995 is of such 
significance that it must be considered in order to fairly 
decide the merits of this claim.  Therefore, new and material 
evidence has not been received, and the veteran's claim is 
not reopened.

Bursitis in Both Arms

The veteran's claim for service connection for bursitis in 
both arms was previously denied by the RO in a March 1996 
rating decision.  Although the veteran initiated an appeal, 
he failed to perfect it within the allowed time period.  That 
decision is, therefore, final.

Thus, new and material evidence must have been received in 
order for this claim to be reopened.  The new evidence 
submitted since the March 1996 rating decision consists of 
the veteran's testimony and VA treatment records.  The Board 
does not find any of this new evidence material.

The veteran's claim was previously denied because the service 
medical records failed to show the veteran had a diagnosis of 
or treatment for bursitis of the arms in service and nothing 
relating the epicondylitis of the elbows found at a February 
1996 VA examination to any injury or disease incurred in 
service.  Thus, in order to reopen this claim, there must be 
new evidence showing a nexus between a current disability and 
the veteran's service.  None of the new evidence shows the 
existence of a current disability that is related to the 
veteran's service.  The veteran simply complains of arm pain, 
but the medical evidence does not show any diagnosis.  
The treatment records merely show periodic complaints of 
wrist, elbow and shoulder pain without any actual diagnosis.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

For the foregoing reasons, the Board finds that none of the 
new evidence received since March 1996 is of such 
significance that it must be considered in order to fairly 
decide the merits of this claim.  Therefore, new and material 
evidence has not been received, and the veteran's claim is 
not reopened.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.

New and material evidence having not been received, the 
veteran's claim for service connection for an eye disease 
(conjunctivitis) is not reopened.

New and material evidence having not been received, the 
veteran's claim for service connection for bursitis of the 
arms is not reopened.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


